15-2814 
Doscher v. Sea Port 


           UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                    ______________              

                       August Term 2015 

    (Argued: March 8, 2016     Decided: August 11, 2016) 

                       Docket No. 15‐2814 



                       DREW DOSCHER, 

                                             Petitioner‐Appellant, 

                              –v.–

SEA PORT GROUP SECURITIES, LLC, STEPHEN SMITH,  
MICHAEL MEAGHER, MICHAEL MEYER, THE SEAPORT 
  GROUP, LLC, ARMORY ADVISERS, LLC, ARMORY 
         FUND, LP, and SEAPORT V, LLC, 

                                          Respondents‐Appellees. 

                        ______________ 
Before: 
 
  POOLER and WESLEY, Circuit Judges, and EATON, Judge.* 
                  ______________ 
                           
        Appeal from the August 5, 2015 order and August 7, 2015 
judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Furman,  J.).  Petitioner‐Appellant  Drew 
Doscher  appeals  from  the  dismissal  of  his  petition  to  vacate  a 
final  arbitral  award  under  section  10  of  the  Federal  Arbitration 
Act, 9 U.S.C. § 10 (the “Act”). The District Court concluded that 
this Court’s decision in Greenberg v. Bear, Stearns & Co., 220 F.3d 
22  (2d  Cir.  2000),  precluded  it  from  using  the  so‐called  “look‐
through”  approach  in  determining  whether  federal‐question 
jurisdiction  exists  over  the  petition.  While  the  District  Court 
correctly  applied  Greenberg,  we  conclude  that  the  Supreme 
Court’s  subsequent  decision  in  Vaden  v.  Discover  Bank,  556  U.S. 
49 (2009), casts doubt upon Greenberg’s continued vitality. Upon 
reconsideration  of  Greenberg,  therefore,  we  conclude  that  the 
reasoning of Vaden and the nature of the Act require overruling 
Greenberg.  We  therefore  hold  that  district  courts  may  apply  a 
look‐through  approach  to  § 10  petitions.  We  also  conclude  that 
allegations that arbitrators disregarded rules of a self‐regulatory 
organization  do  not  allege  a  manifest  disregard  of  federal  law. 
Accordingly,  we  VACATE  the  District  Court’s  order  and 
judgment and REMAND the case for further proceedings. 
                           ______________ 
        


* The  Honorable  Richard  K.  Eaton  of  the  United  States  Court  of 
International Trade, sitting by designation. 




                                    2 
        A. TODD MEROLLA, Merolla & Gold, LLP, Atlanta, GA, 
for Petitioner‐Appellant. 
       RONALD  G.  BLUM  (Benjamin  J.  Wolfert,  on  the  brief), 
Manatt, Phelps & Phillips, LLP, New York, NY,  for Respondents‐
Appellees. 
                            ______________ 

WESLEY, Circuit Judge: 
        This case arises from the dismissal of a petition to vacate 
an  arbitral  award  pursuant  to  section  10  of  the  Federal 
Arbitration  Act  (the  “FAA”  or  the  “Act”),  9  U.S.C.  § 10.  It 
requires us to reconsider the continuing viability of our Court’s 
precedent in Greenberg v. Bear, Stearns & Co., 220 F.3d 22 (2d Cir. 
2000), in which we held that a district court may exercise federal‐
question  jurisdiction  over  a  § 10  petition  only  if  the  petition 
states  a  substantial  federal  question  on  its  face—i.e.,  a  district 
court  may  not  “look  through”  the  petition  to  determine  if  the 
underlying  dispute  that  was  subject  to  arbitration  involved 
substantial  questions  of  federal  law.  Greenberg  premised  its 
conclusion  on  a  now‐overruled  decision  of  this  Court  that 
rejected  a  look‐through  approach  as  applied  to  section  4  of  the 
Act,  9  U.S.C.  § 4.  See  Westmoreland  Capital  Corp.  v.  Findlay,  100 
F.3d  263  (2d  Cir.  1996),  overruled  by  Vaden  v.  Discover  Bank,  556 
U.S. 49 (2009).  
       We would not need to decide whether Greenberg remains 
good  law  if,  as  Appellant  argues,  federal‐question  jurisdiction 
exists on the face of the petition because of an arbitration panel’s 
alleged  manifest  disregard  of  a  self‐regulatory  organization’s 
internal  rule.  But  because  the  arbitration  panel’s  conduct 
implicates  no  federal  law  and  thus  cannot  form  the  basis  of 
jurisdiction,  Greenberg’s  continued  viability  takes  center  stage. 
We  conclude  that  Greenberg  cannot  survive  Vaden’s  later‐




                                     3 
established precedent; accordingly, we vacate the order and the 
judgment of the District Court. 

                             BACKGROUND1 
       In  June  2013,  Petitioner‐Appellant  Drew  Doscher—the 
onetime  co‐head  of  sales  and  trading  for  The  Seaport  Group, 
LLC and Sea Port Group Securities, LLC (together, “Seaport”)—
commenced  arbitration  against  his  former  employers;  both  are 
members  of  the  Financial  Industry  Regulatory  Authority 
(“FINRA”).2 Doscher also included the individual Respondents‐
Appellees—the two founders of Seaport and his former co‐head 
of  sales  and  trading—as  well  as  the  other  three  entity 
Respondents‐Appellees. His initial statement of claim against his 
counterparties  alleged  breach  of  contract,  retaliatory  discharge, 
and  unjust  enrichment,  but  he  later  amended  his  statement  to 
add  a  claim  for  securities  fraud  under  section  10(b)  of  the 
Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. 
§ 78j(b),  and  Rule  10b‐5  of  the  Securities  and  Exchange 


1  The  facts  here  are  drawn  from  the  District  Court’s  August  5,  2015 
memorandum  opinion  and  order.  See  Doscher  v.  Sea  Port  Group  Sec., 
LLC, No. 15‐CV‐384 (JMF), 2015 WL 4643159 (S.D.N.Y. Aug. 5, 2015). 
2  FINRA  is  a  “self‐regulatory  organization”  registered  under  section 
15A  of  the  Exchange  Act,  15  U.S.C.  § 78o‐3,  and  subject  to  oversight 
under  section  19  of  the  same  act,  id.  § 78s.  See  Fiero  v.  Fin.  Indus. 
Regulatory Auth., Inc., 660 F.3d 569, 571–72, 574 (2d Cir. 2011) (internal 
quotation marks omitted). FINRA’s internal rules require arbitration of 
disputes  between  Doscher  and  Seaport  as  a  “dispute  aris[ing]  out  of 
the  business  activities  of  a  member  or  an  associated  person”  that  “is 
between or among . . . Members and Associated Persons.” FINRA Rule 
13200; see also FINRA Rule 13100(a), (o) (defining “Associated Person” 
and  “Member”).  FINRA’s  rules  may  be  found  at 
http://tinyurl.com/finrarules. 




                                        4 
Commission  (“SEC”),  17  C.F.R.  § 240.10b‐5.  Doscher  sought 
more  than  $15  million  in  damages;  ultimately,  on  October  22, 
2013, the arbitral panel awarded him almost $2.3 million, with a 
potential additional commission. 
        On  January  20,  2015,  Doscher  filed  a  § 10  petition  to 
vacate and modify in part the award in the United States District 
Court  for  the  Southern  District  of  New  York  (Furman,  J.).  His 
petition  identified  two  grounds  for  vacatur:  (1)  the  arbitration 
panel failed to ensure that documentary evidence was fully and 
timely  made  available  to  Doscher,  thereby  warranting  vacatur 
under  § 10(a)(3),  and  (2)  the  arbitration  panel  acted  in  manifest 
disregard of FINRA Rule 13505 requiring parties to cooperate in 
discovery.  Doscher  asserted  that  the  District  Court  possessed 
subject matter jurisdiction because, first, FINRA Rule 13505 was 
a  rule  of  federal  law  and  the  petition  thus  stated  a  federal 
question  on  its  face,  and,  second,  that  his  section  10(b)  claim  in 
the  underlying  arbitration  conferred  federal‐question 
jurisdiction.  On  August  5,  2015,  the  District  Court  issued  a 
memorandum opinion and order rejecting both arguments. First, 
it  held  that  violations  of  internal  FINRA  rules  do  not  present 
questions  of  federal  law,  and  second,  it  held  that  Doscher’s 
reliance on his section 10(b) claim was “squarely foreclosed” by 
Greenberg,  which  the  District  Court  concluded  remained  good 
law.  Doscher,  2015  WL  4643159,  at  *2–4.  Finding  no  subject 
matter  jurisdiction,  the  District  Court  dismissed  the  petition  in 
its entirety and entered judgment in Appellees’ favor on August 
7, 2015. 

                             DISCUSSION 
      Both  grounds  for  subject  matter  jurisdiction  asserted  by 
Doscher turn on questions of law, which we review de novo. See 
Hachamovitch  v.  DeBuono,  159  F.3d  687,  693  (2d  Cir.  1998). 




                                     5 
Doscher’s  argument  that  a  substantial  federal  question  appears 
on  the  face  of  the  petition  receives  our  initial  attention;  if  his 
contention  were  correct,  we  would  have  no  need  to  address 
Greenberg’s continued vitality. 
                                      I. 
        As  explained  in  Greenberg,  federal‐question  jurisdiction 
lies  on  the  face  of  the  petition  where  “the  petitioner  complains 
principally  and  in  good  faith  that  the  award  was  rendered  in 
manifest  disregard  of  federal  law.”  Greenberg,  220  F.3d  at  27; 
accord Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 139 (2d Cir. 2002).3 
Implicit in this holding is the requirement that the legal rule that 
the arbitration panel allegedly manifestly disregarded is in fact a 
rule of federal law. 
         Doscher  argues  that  the  internal  rules  of  self‐regulatory 
organizations (“SROs”) such as FINRA are federal law, because 
those  rules  are  subject  to  SEC  approval,  abrogation,  or 
modification,  see  15  U.S.C.  § 78s(b)–(c),  and  because  SROs  are 
obligated  both  to  abide  by  and  to  enforce  their  own  internal 
rules,  see  id.  § 78s(g).  He  specifically  alleges  that  the  arbitration 
panel  failed  to  enforce  FINRA  Rule  13505,  which  provides,  in 
full,  that  “[t]he  parties  must  cooperate  to  the  fullest  extent 
practicable  in  the  exchange  of  documents  and  information  to 
expedite the arbitration.” 
       In  support  of  his  argument,  Doscher  relies  on  a  recent 
decision  of  our  Court,  NASDAQ  OMX  Group,  Inc.  v.  UBS 

3  After  the  Supreme  Court  held  that  § 10  provides  the  exclusive 
grounds for vacatur of an arbitration award, see Hall St. Assocs., L.L.C. 
v.  Mattel,  Inc.,  552  U.S.  576  (2008),  our  Court  held  that  “manifest 
disregard of the law” is a “judicial gloss” on § 10 that permits vacatur. 
See Schwartz v. Merrill Lynch & Co., 665 F.3d 444, 451–52 (2d Cir. 2011) 
(internal quotation marks omitted).  




                                      6 
Securities,  LLC,  770  F.3d  1010  (2d  Cir.  2014).  In  NASDAQ, 
although  the  plaintiffs  alleged  four  claims  arising  under  state 
law, “a singular duty underl[ay] all four”—namely, “NASDAQ’s 
duty to operate a fair and orderly market—a duty sourced in the 
Exchange  Act,  amplified  by  SEC  regulations,  and  implemented 
through  SEC‐approved  NASDAQ  rules.”  Id.  at  1021.  Thus,  we 
concluded, any inquiry into whether this duty was violated—an 
essential element of the four state‐law claims—necessarily raised 
substantial  and  disputed  questions  of  federal  law.  Id.  at  1023 
(applying Gunn v. Minton, 133 S. Ct. 1059, 1065 (2013)). 
        Doscher’s  case  is  built  on  a  distinctly  different  and, 
unfortunately for him, unstable foundation. As discussed above, 
the Exchange Act requires FINRA to subject its internal rules to 
SEC  approval,  abrogation,  or  modification.  See  15  U.S.C. 
§ 78s(b)(1),  (c).4  The  Exchange  Act  also  requires  FINRA  to 
comply with its own internal rules and to enforce compliance by 
its  members  and  associated  persons.  Id.  § 78s(g)(1)(B).  While 
Doscher  must  allege  that  the  arbitration  panel  manifestly 
disregarded  a  rule  of  federal  law,  federal  law  imposes 
obligations  only  on  self‐regulatory  organizations—not  on 
arbitration  panels  applying  their  rules.  Moreover,  the  rule 
implicated  here  is  one  step  further  removed:  it  directs  “[t]he 
parties  [to]  cooperate  to  the  fullest  extent  practicable.”  FINRA 
Rule 13505 (emphasis added). Doscher’s claim is, in essence, that 
the  Exchange  Act  requires  FINRA  to  require  the  arbitration 
panel to require the parties to cooperate, and the parties did not 

4 Internal rules must be approved by the SEC if the rule “is consistent 
with  the  requirements  of  this  chapter  and  the  rules  and  regulations 
issued  under  this  chapter  that  are  applicable  to”  the  SRO. 
§ 78s(b)(2)(C)(i).  The  rule  is  also  deemed  approved  by  default  if  the 
SEC  fails  to  approve  or  disapprove  the  rule  within  the  deadlines 
provided by the Exchange Act. See § 78s(b)(2)(D). 




                                      7 
cooperate. The only federal obligation is the one imposed by the 
Exchange  Act  on  FINRA,  and  none  of  FINRA’s  conduct  is 
implicated by Doscher’s petition. Doscher’s asserted violation is 
simply  too  attenuated  to  constitute  a  colorable  claim  that  any 
obligation  or  duty  of  federal  law  was  manifestly  disregarded. 
Thus,  this  case  is  wholly  unlike  NASDAQ,  in  which  an 
obligation imposed by federal law on an SRO—to operate a fair 
and  orderly  market—was  a  necessary  element  of  the  state  law 
actions.  
       Doscher’s  position  is  not  without  some  support.  He 
directs our attention to Sacks v. Dietrich, 663 F.3d 1065, 1069 (9th 
Cir. 2011), in which the Ninth Circuit ruled that federal‐question 
jurisdiction  extended  to  claims  premised  on  violations  of 
internal  FINRA  rules  by  arbitrators.  Specifically,  the  plaintiff  in 
Sacks  filed  a  suit  in  state  court,  challenging  the  arbitrators’ 
decision to disqualify him as a party’s representative in a FINRA 
arbitration,  because  he  had  been  barred  from  the  securities 
industry  twenty  years  prior.  Id.  at  1067;  see  also  FINRA  Rule 
13208(c)  (precluding  persons  “currently  suspended  or  barred 
from the securities industry in any capacity” from representing a 
party in FINRA arbitration). The defendants removed the case to 
federal court. The Ninth Circuit concluded that the removal was 
proper “because  the central question of this case [was]  whether 
FINRA rules were violated” and thus “application of federal law 
[was] necessary to resolve each of the state law theories.” Sacks, 
663 F.3d at 1069. 
        In  reaching  this  conclusion,  the  court  relied  heavily  on  a 
prior  Ninth  Circuit  precedent,  Sparta  Surgical  Corp.  v.  National 
Ass’n  of  Securities  Dealers,  Inc.,  159  F.3d  1209  (9th  Cir.  1998).  In 
Sparta, the plaintiffs had asserted state common‐law claims that 
alleged, as a necessary component of the claims, conduct by the 




                                      8 
National  Association  of  Securities  Dealers  (“NASD”)5  that 
violated  its  internal  rules.  The  Ninth  Circuit  concluded  that 
“[b]ecause federal courts are vested by 15 U.S.C. § 78aa with the 
exclusive  jurisdiction  over  actions  brought  ‘to  enforce  any 
liability or duty’ created by exchange rules,” federal jurisdiction 
was proper. Id. at 1212. Relying on Sparta, the Sacks court saw no 
distinction  between  a  case  in  which  the  SRO  violated  its  own 
rules  and  one  in  which  an  arbitrator  was  charged  with  the  rule 
violation:  the  Sacks  panel  chose  to  ground  its  decision  on  the 
characterization of internal SRO rules as federal law, regardless 
of the identity of the alleged violator. Sacks, 663 F.3d at 1069.  
        With  due  respect  to  our  sister  circuit,  its  reasoning  is 
unpersuasive.  There  is  a  critical  difference  between  cases  like 
Sparta  and  NASDAQ  involving  allegations  that  the  SRO 
breached  its  own  internal  rules  and  cases  like  Sacks  and 
Doscher’s involving allegations that someone other than the SRO 
violated the internal rules. In the former, the SRO’s conduct may 
breach § 78s(g)(1), while in the latter, neither the cause of action 
nor any necessary element of it involves adjudicating any breach 
of a federal obligation. 
       More importantly, however, whatever force existed in the 
Ninth  Circuit’s  conclusion  that  any  violation  of  internal  SRO 
rules  falls  categorically  within  15 U.S.C.  § 78aa’s  grant  of 
“exclusive  [federal]  jurisdiction  of  violations  of  [Chapter  2B  of 
Title 15] or the rules and regulations thereunder,” it is no longer 
tenable following the Supreme Court’s recent decision in Merrill 
Lynch,  Pierce,  Fenner  &  Smith  Inc.  v.  Manning,  136  S.  Ct.  1562 




5 NASD was the predecessor organization to FINRA. See Fiero, 660 F.3d 
at 571 & n.1. 




                                    9 
(2016).6  In  Manning,  the  Supreme  Court  adopted  the  Third 
Circuit’s  test  for  determining  what  actions  fall  under  exclusive 
federal jurisdiction under § 78aa, laying out an identical inquiry 
to  the  familiar  “arising  under”  test  for  federal‐question 
jurisdiction under 28 U.S.C. § 1331. Id. at 1567–68. In doing so, it 
expressly rejected  Sparta’s broader  interpretation.  See  id. at  1567 
&  n.1.  Applying  the  same  principles  as  the  “arising  under” 

6 Sparta’s interpretation of the scope of § 78aa did not necessarily make 
sense  prior  to  Manning  either.  Section  19  of  the  Exchange  Act,  for 
example, requires compliance by an SRO with “the provisions of this 
chapter,  the  rules  and  regulations  thereunder,  and  its  own  rules,” 
§ 78s(g)(1)  (emphasis  added).  The  Act  thus  clearly  distinguishes 
between  “rules  and  regulations  thereunder”  and  internal  SRO  rules, 
and  “[g]enerally,  identical  words  used  in  different  parts  of  the  same 
statute are presumed to have the same meaning,” Merrill Lynch, Pierce, 
Fenner  &  Smith  Inc.  v.  Dabit,  547  U.S.  71,  86  (2006)  (alteration  and 
internal  quotation  marks  omitted);  see  also  Sebelius  v.  Cloer,  133  S.  Ct. 
1886,  1894  (2013)  (“We  have  long  held  that  where  Congress  includes 
particular  language in one section of a statute but omits it in another 
section  of  the  same  Act,  it  is  generally  presumed  that  Congress  acts 
intentionally  and  purposely  in  the  disparate  inclusion  or  exclusion.” 
(alteration and internal quotation marks omitted)).  
Concluding  that  the  Exchange  Act’s  phrase  “rules  and  regulations 
thereunder”  includes  internal  SRO  rules  would  also  have  the 
necessary  result  under  § 78(g)(1)  of  requiring  each  individual  SRO  to 
comply with the rules of every other SRO. This interpretation not only 
produces  absurd  results  but  would  turn  the  requirement  of 
compliance with an SRO’s “own rules” in § 78s(g)(1) into surplusage, 
thus  running  contrary  to  two  canons  of  construction  at  once.  See 
Duncan  v.  Walker,  533  U.S.  167,  174  (2001)  (reiterating  the  preference 
for  statutory  interpretations  that  do  not  render  terms  superfluous); 
United  States  v.  Am.  Trucking  Ass’ns,  310  U.S.  534,  543  (1940) 
(articulating  the  preference  against  interpretations  producing  absurd 
or plainly unreasonable results). 




                                        10 
standard, the Court held that § 78aa applies to two kinds of suits: 
(1) those  in  which  “federal  law  creates  the  cause  of  action 
asserted”  and  (2)  “‘a  special  and  small  category  of  cases’”  that 
“‘necessarily raise[] a stated federal issue, actually disputed and 
substantial.’” Manning, 136 S. Ct. at 1569–70 (quoting Gunn, 133 
S.  Ct.  at  1064;  Grable  &  Sons  Metal  Prods.,  Inc.  v.  Darue  Eng’g  & 
Mfg., 545 U.S. 308, 314 (2005)). The Court characterized the first 
category  as  encompassing  those  cases  “asserting  an  Exchange 
Act cause of action”—i.e., “the prototypical way of enforcing an 
Exchange  Act  duty.”  Id.  at  1569.  For  the  second  category,  the 
Court  twice  framed  the  inquiry  as  whether  the  non‐Exchange 
Act action “necessarily depends on a showing that the defendant 
breached the Exchange Act” or whether the plaintiff must prove 
“as  the  cornerstone  of  his  suit,  that  the  defendant  infringed  a 
requirement  of  the  federal  statute.”  Id.  (emphases  added).7  As 
described  above,  the  Exchange  Act  itself  imposes  no  duty  to 
comply  with  FINRA  rules  either  on  the  arbitrators  or  non‐SRO 
parties  to  arbitration.  An  action  to  vacate  an  arbitration  award 
on  either  ground  therefore  falls  into  neither  of  Manning’s 
categories. 
       Doscher’s  petition  does  not  present  a  facial  claim  of  any 
manifest  disregard  of  federal  law.  All  that  remains  is  to  check 
Greenberg’s  pulse  for  vital  signs  in  light  of  the  Supreme  Court’s 
decision in Vaden. 




7  Although  it  is  unnecessary  to  decide  conclusively,  we  nonetheless 
note  that  Manning’s  second  category  is  identical  to  the  basis  asserted 
for  jurisdiction  in  NASDAQ.  See  NASDAQ,  770  F.3d  at  1020.  Thus,  at 
least  on  a  facial  read  of  the  two  cases,  we  think  there  is  no  reason  to 
suspect  that  Manning  called  NASDAQ  into  question,  and  we  are 
comfortable relying on NASDAQ’s reasoning here. 




                                         11 
                                        II. 
        It is  a  longstanding rule of our Circuit that a three‐judge 
panel  is  bound  by  a  prior  panel’s  decision  until  it  is  overruled 
either by this Court sitting en banc or by the Supreme Court. See 
United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004); see also 
Ingram  v.  Kumar,  585  F.2d  566,  568  (2d  Cir.  1978).  Nonetheless, 
we have consistently recognized two instances in which a three‐
judge  panel  may  issue  an  opinion  that  overrules  Circuit 
precedent. The first is often called a “mini–en banc,” in which the 
panel circulates its opinion among all active judges and receives 
no  objections  to  its  filing.  See,  e.g.,  Shipping  Corp.  of  India  Ltd.  v. 
Jaldhi, 585 F.3d 58, 67 & n.9 (2d Cir. 2009); see also United States v. 
Roglieri,  700  F.2d  883,  887  n.2  (2d  Cir.  1983).  The  second  is 
“where  an  intervening  Supreme  Court  decision  casts  doubt  on 
the prior ruling.” E.g., Finkel v. Stratton Corp., 962 F.2d 169, 174–
75 (2d Cir. 1992); cf. Boothe v. Hammock, 605 F.2d 661, 663 (2d Cir. 
1979).8  
         To  qualify  as  an  intervening  decision,  the  Supreme 
Court’s conclusion  in  a  particular  case  must  have  “broke[n]  the 
link . . . on which we premised our [prior] decision,” Finkel, 962 
F.2d at 175, or “undermine[d] [an] assumption” of that decision, 
Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 274 (2d Cir. 2005). It is 
not,  however,  necessary  that  the  Supreme  Court  have 

8  We  have  not  been  particularly  clear  whether  this  latter  situation  is 
merely an application of the rule, recognizing that the Supreme Court 
may “implicitly” overrule the “rationale” of one of our precedents, e.g., 
United States v. Santiago, 268 F.3d 151, 154 (2d Cir. 2001) (Sotomayor, J.) 
(internal quotation marks omitted), or whether it constitutes a separate 
“exception” to the rule, e.g., Union of Needletrades, Indus. & Textile Emps. 
v. INS, 336 F.3d 200, 210 (2d Cir. 2003) (citing Boothe, 605 F.2d at 663). 
Whatever  its  origins,  however,  the  rules  governing  the  principle’s 
application are well established, as we explain below. 




                                        12 
“address[ed]  the  precise  issue  decided  by  the  panel  for  this 
exception to apply.” In re Zarnel, 619 F.3d 156, 168 (2d Cir. 2010). 
If  a  panel  concludes  that  a  particular  Supreme  Court  decision 
does  not  cast  sufficient  doubt  on  our  precedent,  the  precedent 
continues to be binding. See, e.g., FDIC v. First Horizon Asset Sec., 
Inc., No. 14‐3648, 2016 WL 2909338, at *3 (2d Cir. May 19, 2016); 
United  States  v.  Robbins,  729  F.3d  131,  135–36  (2d  Cir.  2013); 
European  Cmty.  v.  RJR  Nabisco,  Inc.,  424  F.3d  175,  179  (2d  Cir. 
2005)  (Sotomayor,  J.).  When  sufficient  doubt  exists,  however, 
and  the  panel  must  reconsider  whether  that  precedent  should 
continue  as  the  law  of  the  Circuit,  it  not  only  applies  the 
conclusions  of  the  intervening  Supreme  Court  case  but  also 
employs normal interpretive methods and examines such things 
as the internal consistency of the statute, statutory purpose and 
legislative  history,  analogous  statutes,  and  even  changes  in  the 
judicial landscape and the conclusions of other Circuits. See, e.g., 
Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 405–08 (2d 
Cir.  2014);  United  States  v.  Gill,  748  F.3d  491,  501–04  (2d  Cir. 
2014); Sullivan, 424 F.3d at 274–77; Union of Needletrades, Indus. & 
Textile Emps. v. INS, 336 F.3d 200, 210 (2d Cir. 2003). Even if the 
effect  of  a  Supreme  Court  decision  is  “subtle,”  it  may 
nonetheless alter the relevant analysis fundamentally enough to 
require overruling prior, “inconsistent” precedent. Wojchowski v. 
Daines,  498  F.3d  99,  108  (2d  Cir.  2007)  (alteration  and  internal 
quotation marks omitted). 
        A  less‐than‐stringent  application  of  the  standards  for 
overruling  prior  decisions  not  only  calls  into  question  a  panel’s 
respect for its predecessors but also increases uncertainty in the 
law by revisiting precedent without cause. Nonetheless, a three‐
judge  panel  must  answer  a  question  squarely  presented  if  no 
other  avenue  for  resolution  of  the  case  exists.  See  Sullivan,  424 
F.3d  at  274  (“Because  the  [Supreme]  Court’s  more  recent 




                                    13 
decision  . . .  entirely  undermines  [our  prior]  assumption  about 
the  RLA,  we  must  reconsider  [prior]  conclusions  about  RLA 
preemption without rehearing this case en banc.”).9 Doscher has 
argued  to  us  that  Vaden  displaces  Greenberg.  Finding  no  other 
basis  for  decision  in  this  case,  we  must  therefore  evaluate 
Greenberg’s continuing validity. 
                                       A. 
        Section 4 of the Act provides, in relevant part: 
            A  party  aggrieved  by  the  alleged  failure, 
            neglect,  or  refusal  of  another  to  arbitrate 
            under  a  written  agreement  for  arbitration 
            may petition any United States district court 
            which,  save  for  such  agreement,  would  have 
            jurisdiction under Title 28, in a civil action or in 
            admiralty  of  the  subject  matter  of  a  suit  arising 
            out of the controversy between the parties, for an 
            order directing that such arbitration proceed 
            in  the  manner  provided  for  in  such 
            agreement. 
9 U.S.C. § 4 (emphasis added). By contrast, section 10 of the Act 
provides  that  “the  United  States  court  in  and  for  the  district 
wherein  the  award  was  made  may  make  an  order  vacating  the 
award  upon  the  application  of  any  party  to  the  arbitration”  if 
certain grounds for vacatur exist. Id. § 10(a) (emphasis added).10 


9  In  addition,  this  opinion  was  circulated  to  all  judges  of  this  Court 
prior to filing, and we received no objection. See In re Zarnel, 619 F.3d 
156, 168 n.5 (2d Cir. 2010); United States v. Parkes, 497 F.3d 220, 230 n.7 
(2d Cir. 2007). 
  Sections 9 and 11 of the Act contain substantially identical language 
10

to § 10; all three lack the italicized clause in § 4. See 9 U.S.C. §§ 9–11. 




                                       14 
The  critical  question  before  us  is  whether  the  textual  difference 
between  § 4  and  § 10  means  that  a  look‐through  approach 
applies only to the former. 
        Westmoreland  rejected  the  look‐through  approach  with 
respect  to  § 4  based  on  the  decisions  of  a  number  of  district 
courts  in  our  Circuit,  as  well  as  the  decisions  of  our  sister 
circuits. See 100 F.3d at 267 (citing cases). In chief, Westmoreland 
accepted  the  reasoning  of  Drexel  Burnham  Lambert,  Inc.  v. 
Valenzuela  Bock,  696  F.  Supp.  957  (S.D.N.Y.  1988),  a  decision 
penned by Judge Leval while still on the district court. Valenzuela 
Bock held, and Westmoreland agreed, that the “save for” clause in 
§ 4  constituted  a  congressional  repudiation  of  the  “ouster 
theory”—an  “antiquated  common  law  principle  that  an 
agreement  to  arbitrate  would  oust  the  federal  courts  of 
jurisdiction.”  Westmoreland,  100  F.3d  at  268  (citing  Valenzuela 
Bock,  696  F.  Supp.  at  961–62).  Additionally,  Westmoreland  noted 
that the provisions lacking § 4’s unique language “have not been 
interpreted to confer jurisdiction on the federal courts” and that 
it  “would  produce  an  odd  distinction”  if  “a  petition  to  compel 
arbitration  could  be  brought  in  federal  court,  but  a  petition 
under FAA §§ 9 or 10 to confirm or vacate the arbitration award 
in the same dispute could not.” Id. Westmoreland again relied on 
Valenzuela Bock’s reasoning: 
           This  distinction  would  truly  be  “bizarre,” 
           because “[t]he interest of the federal court in 
           determining  whether  the  arbitration  award 
           was  entered  in  manifest  disregard  of  the 
           federal law . . . would seem to be far greater 
           than  the  federal  interest  in  seeing  that  the 
           claims could be arbitrated.” 
Id. (alterations in original) (quoting Valenzuela Bock, 696 F. Supp. 
at 963). 




                                   15 
       Four years later, a second panel of this Court was asked to 
determine  whether  it  possessed  federal‐question  jurisdiction 
over  a  § 10  petition.  It  rejected  the  look‐through  approach  for 
such  petitions  squarely  and  exclusively  on  the  basis  of 
Westmoreland.  See  Greenberg,  220  F.3d  at  26.  In  doing  so,  it 
reiterated  Westmoreland’s  reliance  on  the  “ouster  theory” 
explanation  and  then  held  that  “[t]he  holding  in  Westmoreland 
logically  extends  to  motions  to  vacate  an  arbitration  award 
under § 10 of FAA,” additionally citing the holdings of two other 
circuits  and  two  district  courts  in  our  Circuit.  Id.  The  Greenberg 
panel reasoned:  
            As with a motion under § 4, the only federal 
            rights  that  a  motion  under  § 10  necessarily 
            implicates  are  those  created  by  the  FAA 
            itself, which rights do not give rise to federal 
            question jurisdiction. In both contexts, there 
            is  no  necessary  link  between  the  requested 
            relief  and  the  character  of  the  underlying 
            dispute.  For  example,  a  petition  to  compel 
            arbitration  because  the  dispute  falls  within 
            the  scope  of  an  arbitration  clause,  or  to 
            vacate  an  award  because  the  arbitrators 
            exceeded  their  powers  under  that  clause, 
            will turn on the interpretation of the clause, 
            regardless  of  whether  the  actual  dispute 
            implicates any federal laws.  
Id.  It  went  on  to  conclude,  however,  that  if  a  petition  raised  an 
argument “that the award was rendered in manifest disregard of 
federal  law,  a  substantial  federal  question  is  presented  and  the 
federal  courts  have  jurisdiction  to  entertain  the  petition.”  Id.  at 
27. 




                                     16 
        Nine  years  after  Greenberg,  the  Supreme  Court  expressly 
overruled  Westmoreland  in  its  Vaden  decision.  It  began  by 
reaffirming  its  longstanding  conclusion  that  the  Act  “is 
something  of  an  anomaly  in  the  realm  of  federal  legislation:  It 
bestows no federal jurisdiction but rather requires for access to a 
federal  forum  an  independent  jurisdictional  basis  over  the 
parties’  dispute.”  Vaden,  556  U.S.  at  59  (alterations  and  internal 
quotation  marks  omitted).  Next,  it  laid  out  the  general  rules  of 
federal‐question  jurisdiction  under  28  U.S.C.  § 1331—the 
“independent jurisdictional basis” relied upon by the petitioner. 
Id.  The  Court  then  announced  that  “[a]  federal  court  may  ‘look 
through’ a § 4 petition to determine whether it is predicated on 
an action that ‘arises under’ federal law.” Id. at 62. 
        This rule was, the Court held, driven by the text of § 4: 
            The  phrase  “save  for  [the  arbitration] 
            agreement”  indicates  that  the  district  court 
            should assume the absence of the arbitration 
            agreement and determine whether it “would 
            have  jurisdiction  under  title  28”  without  it. 
            Jurisdiction over what? The text of § 4 refers 
            us  to  “the  controversy  between  the 
            parties[,]”     . . .  [which        is]    most 
            straightforwardly  read  to  mean  the 
            “substantive conflict between the parties.” 
Id.  (first  alteration  in  original)  (citations  omitted)  (quoting  § 4). 
The Court noted that a majority of the federal courts of appeals 
had  rejected  such  an  approach  but  concluded  that  the  “ouster 
theory” explanation on which most relied was not persuasive: if 
any lingering ouster doctrine existed, section 2 of the Act, which 
declared  all  arbitration  agreements  valid  and  enforceable, 
“directly  attended  to  the  problem.”  Id.  at  64.  The  Court  then 




                                     17 
noted  that  rejecting  the  look‐through  approach  had  “curious 
practical consequences”:  
            It would permit a federal court to entertain a 
            § 4  petition  only  when  a  federal‐question 
            suit  is  already  before  the  court,  when  the 
            parties  satisfy  the  requirements  for 
            diversity‐of‐citizenship jurisdiction, or when 
            the  dispute  over  arbitrability  involves  a 
            maritime contract. 
Id. at 65 (citing Westmoreland, 100 F.3d at 268–69). In other words, 
if  a  federal‐question  suit  was  filed  in  federal  court,  the  court 
could  compel  arbitration—but  if  the  suit  had  not  already  been 
filed, it could not. Id. This approach “‘create[d] a totally artificial 
distinction’  based  on  whether  a  dispute  is  subject  to  pending 
federal  litigation.”  Id.  (quoting  1  I.  MACNEIL,  R.  SPEIDEL  &  T. 
STIPANOWICH, FEDERAL ARBITRATION LAW § 9.2.3.3, at 9:21 (1995)). 
                                     B. 
         We  think  it  clear  that  Vaden  satisfies  the  standard  for  an 
intervening  Supreme  Court  decision  that  “casts  doubt  on  the 
prior  ruling”  in  Greenberg.  Finkel,  962  F.2d  at  175.  The  only 
rationale  Greenberg  employed  to  reach  its  conclusion  was 
“logically  extend[ing]”  Westmoreland’s  rejection  of  the  look‐
through approach to § 10. Greenberg, 220 F.3d at 26. Put another 
way,  if  one  were  to  excise  all  reliance  upon  Westmoreland  from 
Greenberg,  we  would  be  left  exclusively  with  a  question  and  an 
answer  but  no  intervening  reasoning.  The  necessary  conclusion 
is  that  Vaden  both  “broke  the  link,”  Finkel,  962  F.2d  at  175,  and 
“undermine[d]  [the]  assumption,”  Sullivan,  424  F.3d  at  274, 
underlying  Greenberg’s  conclusion  that  the  look‐through 




                                     18 
approach was inapplicable to § 10.11 Of course, the inquiry does 
not  end  here: our  task  now is  to determine  whether  Greenberg’s 
result  is  “inconsistent”  with  Vaden  and  the  post‐Vaden  statutory 
context of the Act. E.g., Wojchowski, 498 F.3d at 108; see also Lotes 
Co., 753 F.3d at 406. 
         Vaden  provides  us  with  three  critical  pieces  of  guidance. 
First, it reiterated the longstanding rule that the Act’s provisions 
do  not  bestow  or  enlarge  subject  matter  jurisdiction.  Second,  it 
relied  heavily  upon  the  text  of,  and  interaction  between,  the 
relevant  provisions  of  the  Act.  Third,  it  identified  the  practical 
consequences  resulting  from  the  interpretive  choices.  The 
application  of  these  three  guideposts,  however,  is  significantly 
more complicated. 
        Beginning  with  the  most  obvious  point,  § 10  lacks  the 
textual “save for” clause contained in § 4. This distinction is not 
to  be  taken  lightly,  particularly  in  the  face  of  the  Supreme 
Court’s  statement  that  “[t]he  text  of  § 4  drives  our  conclusion” 
adopting  the  look‐through  approach.  Vaden,  556  U.S.  at  62.12  In 


   In  fact,  two  non‐precedential  decisions  of  our  Court  have 
11

suggested—if not directly stated—that Vaden may now permit a look‐
through approach in the § 10 context. See Giusti v. Morgan Stanley Smith 
Barney, LLC, 581 F. App’x 34, 35 (2d Cir. 2014) (summary order); Bittner 
v.  RBC  Capital  Mkts.,  331  F.  App’x  869,  871  (2d  Cir.  2009)  (summary 
order). No other Circuit has discussed Vaden’s applicability outside of 
the  § 4  context,  though  we  note  that  a  recent  decision  of  the  Third 
Circuit applied the look‐through approach, without analysis, to a § 10 
petition  in  which  the  underlying  claims  were,  as  here,  based  on 
securities fraud under section 10(b). See Goldman, Sachs & Co. v. Athena 
Venture Partners, L.P., 803 F.3d 144, 147 n.5 (3d Cir. 2015). 
   It  is  primarily  for  this  reason  that  several  district  courts  have 
12

declined  to  apply  Vaden  to  the  Act’s  provisions  other  than  § 4.  See 
Doscher, 2015 WL 4643159, at *4; Trs. of Local Union No. 580 v. Gen. Fence 




                                      19 
construing  § 10,  however,  we  must  also  keep  in  mind  “the 
cardinal  rule  that  a  statute  is  to  be  read  as  a  whole,  since  the 
meaning  of  statutory  language,  plain  or  not,  depends  on 
context.”  King  v.  St.  Vincent’s  Hosp.,  502  U.S.  215,  221  (1991) 
(citation omitted); accord Auburn Hous. Auth. v. Martinez, 277 F.3d 
138,  144  (2d  Cir.  2002)  (“[T]he  preferred meaning  of  a  statutory 
provision is one that is consonant with the rest of the statute.”). 
We think Vaden’s other two guiding principles counsel against a 
too‐hasty  reliance  on  the  absence  of  the  “save  for”  clause. 
Perhaps  in  an  ordinary  case,  this  absence  would  end  our 
inquiry—but  the  Act’s  anomalous  characteristics  warrant,  we 
think,  a  more  careful  examination.  We  focus  first  on  the 
jurisdictional  context  of  Vaden  and  this  case  and  second  on  the 
practical consequences of both interpretations. 


Corp.,  No.  13‐CV‐6006,  2014  WL  1800428,  at  *9–11  (E.D.N.Y.  May  5, 
2014); Crews v. S & S Serv. Ctr. Inc., 848 F. Supp. 2d 595, 599 (E.D. Va. 
2012); Francis v. Landstar Sys. Holdings, Inc., No. 3:09‐CV‐328‐J‐32, 2009 
WL  4350250,  at  *4  (M.D.  Fla.  Nov.  25,  2009).  This  was  also  the 
conclusion reached by the United States District Court for the Eastern 
District of Pennsylvania, see Goldman v. Citigroup Global Mkts. Inc., No. 
12‐4469,  2015  WL  2377962,  at  *3  (E.D.  Pa.  May  19,  2015)  (citing 
Greenberg);  Royal  Bank  Am.  v.  Kirkpatrick,  Nos.  11‐1058,  11‐1112,  2011 
WL 4528349, at *3 n.5 (E.D. Pa. Sept. 30, 2011), but these decisions may 
have been implicitly overruled by the Third Circuit decision discussed 
supra  at  note  11.  By  contrast,  a  few  district  courts  within  our  Circuit 
have applied Vaden outside of § 4 petitions. See Santos v. Gen. Elec. Co., 
No.  10  Civ.  6948,  2011  WL  5563544,  at  *6  (S.D.N.Y.  Sept.  28,  2011) 
(report and recommendation) (§ 10 petition to vacate), adopted in full by 
2011 WL 5563536 (S.D.N.Y. Nov. 15, 2011); In re September 11 Litig., 765 
F. Supp. 2d 587, 591 (S.D.N.Y. 2011) (§ 3 petition to stay); UBS Sec. LLC 
v. Voegeli, 684 F. Supp. 2d 351, 354 (S.D.N.Y. 2010) (§ 3 petition to stay); 
see  also  Harris  v.  Sycuan  Band  of  Diegueno  Mission  Indians,  No.  08‐cv‐
2111, 2009 WL 5184077, at *4 (S.D. Cal. Dec. 18, 2009). 




                                        20 
        Vaden  repeated  the  Supreme  Court’s  longstanding 
conclusion  that  the  Act  “bestows  no  federal  jurisdiction  but 
rather  requires  for  access  to  a  federal  forum  an  independent 
jurisdictional  basis  over  the  parties’  dispute.”  556  U.S.  at  59 
(alterations and internal quotation marks omitted); see also id. at 
79  (Roberts,  C.J.,  concurring  in  part  and  dissenting  in  part) 
(explaining  that  the  Act  “enlarg[es]  the  range  of  remedies 
available  in  the  federal  courts[,]  . . .  not  extend[s]  their 
jurisdiction”  (second  and  third  alterations  in  original)).  The 
“independent  jurisdictional  basis”  in  Vaden,  like  this  case,  was 
federal‐question  jurisdiction  deriving  from  § 1331.  Id.  at  59–60 
(majority  opinion).  After  laying  out  the  contours  of  federal‐
question  jurisdiction,  the  Court  concluded  that  the  “dispute” 
giving  rise  to  § 1331  jurisdiction  was  the  “substantive  conflict 
between  the  parties.”  Id.  at  63  (internal  quotation  marks 
omitted). Although the Court was unanimous on these points—
and  on  the  applicability  of  the  look‐through  approach—it  was 
divided on how to define the substantive controversy.13 Despite 
this disagreement over the scope of the dispute, all nine Justices 
agreed that “the basic rules of federal‐court jurisdiction . . . must 


13 The five‐Justice majority concluded that the substantive dispute was 
the  recovery  of  past‐due  charges  by  a  card‐issuing  bank,  and  the 
cardholders’  counterclaims  alleging  that  the  charges  were  preempted 
by  the  Federal  Deposit  Insurance  Act  could  not,  under  the  well‐
pleaded complaint rule, constitute the required federal question. Id. at 
66–67  (citing  Holmes  Grp.,  Inc.  v.  Vornado  Air  Circulation  Sys.,  Inc.,  535 
U.S.  826  (2002)).  By  contrast,  the  four‐Justice  minority  concluded  that 
the  dispute  asserted  in  the  § 4  petition  exclusively  related  to  the 
legality under federal law of the bank’s charging of fees, and the filing 
of a state complaint on a related issue did not affect jurisdiction over 
this discrete dispute. Id. at 75–77 (Roberts, C.J., concurring in part and 
dissenting in part).  




                                         21 
be followed under § 4.” Id. at 79 (Roberts, C.J., concurring in part 
and dissenting in part). 
       The  only  reasonable  reading  of  Vaden’s  jurisdictional 
analysis  thus  makes  clear  two  conclusions.  First,  the  district 
court possessed jurisdiction only by operation of § 1331. Second, 
the  federal  question  required  by  § 1331  arose  from  the 
underlying  dispute,  not  the  face  of  the  petition.  These 
conclusions,  however,  pose  a  challenge  to  the  proposition  that 
no look‐through approach is appropriate in § 10 petitions, based 
solely on the statutory text.  
        Pre‐Vaden,  rejecting  the  look‐through  approach  with 
respect  to  all  of  the  Act’s  provisions  made  sense,  because  a 
federal  court  simply  compared  its  jurisdictional  statutes  to  the 
face of the petition. See Greenberg, 220 F.3d at 26 (holding that, in 
both  § 4  and  § 10,  “the  only  federal  rights  . . .  necessarily 
implicate[d] are those created by the FAA itself, which rights do 
not give rise to federal question jurisdiction”); Westmoreland, 100 
F.3d  at  267–68  (assuming  no  look‐through  approach  would 
apply  to  §§ 9  and  10).  Under  such  a  construction,  for  example, 
whether an action under the Act presented a substantial federal 
question  sufficient  to  confer  jurisdiction  under  § 1331  always 
depended on whether the face of the petition met the standards 
of  federal‐question  jurisdiction.14  In  essence,  the  “well‐pleaded 


   Although  Greenberg  stated  that  “[j]urisdiction  would  plainly  lie  if, 
14

among other things, . . . the claim arose in admiralty,” 220 F.3d at 25, 
this conclusion is less plain in the § 10 context than § 4. If jurisdiction 
must  lie  on  the  face  of  the  petition,  the  nature  of  the  underlying 
claim—whether  arising under  admiralty  or  federal  law—would  seem 
to be irrelevant. But if the nature of the underlying claim is relevant in 
admiralty,  there  is  no  reason—logical  or  textual—to  distinguish 
between  those  claims  and  federal‐question  claims.  The  answer  with 
respect to § 4 may lie in the fact that the enforcement of any maritime 




                                      22 
complaint”  for  our  jurisdictional  inquiries  was  the  petition, 
regardless  of  which  particular  remedy  under  the  Act  the 
petitioner  sought.  Post‐Vaden,  however,  that  consistency  has 
been called into question. If we assume that § 4’s unique textual 
clause is dispositive regarding jurisdiction, then, for most of the 
Act’s  provisions,  federal‐question  jurisdiction  under  § 1331  lies 
(or  not)  on  the  face  of  the  petition.  In  other  words,  the 
“ordinary”  § 1331  inquiry—i.e.,  the  one  conducted  absent  any 
special  textual  clause—requires  examining  the  face  of  the 
petition.  For  § 4  petitions,  however,  a  court’s  federal‐question 
jurisdiction  lies  (or  not)  on  the  basis  of  the  underlying 
substantive dispute.  
       The inconsistency here is evident: if “§ 4 of the FAA does 
not enlarge federal‐court jurisdiction,” e.g., Vaden, 556 U.S. at 66, 
how  can  a  federal  court’s  jurisdiction  under  the  same 
jurisdictional  statute  differ  between  § 4  and  all  other  remedies 
under  the  Act?  Post‐Vaden,  there  is  no  question  that  a  federal 
court’s  § 1331  jurisdiction  extends  to  § 4  petitions  that  it  would 
have  been  unable  to  entertain  applying  a  face‐of‐the‐petition 
approach. A district court’s jurisdiction over disputes in which a 
party  seeks  a  § 4  remedy  is,  therefore,  broader  than  its 
jurisdiction over disputes in which a party seeks one of the other 
remedies  provided  by  the  Act.15  Put  differently,  the  necessary 


contract  provision  may  be  brought  in  federal  court,  see  28  U.S.C. 
§ 1333,  and  thus,  a  petition  to  compel  arbitration  pursuant  to  a 
contractual  provision  is  essentially  identical  to  such  an  enforcement 
action. But with respect to § 10 cases, the federal court is not enforcing 
the contract but applying a federal remedy, and it is hard to see why 
the nature of the underlying dispute, absent a look‐through approach, 
changes between admiralty and a federal question. 
   A  possible  counterargument  would  say  that  § 4  does  not  actually 
15

enlarge  federal‐question  jurisdiction  under  § 1331,  it  merely  applies 




                                     23 
result  of  limiting  the  look‐through  approach  solely  to  § 4 
petitions  is  to  conclude  that  the  same  dispute  between  the 
parties  would  be  sufficient  to  confer  § 1331  jurisdiction  for  the 
purposes  of  § 4  petitions  but  insufficient  to  confer  § 1331 
jurisdiction for the purposes of any of the Act’s other remedies. 
That  is  simply  not  logically  possible  without  construing  § 4  to 
expand  federal  jurisdiction—a  conclusion  the  Supreme  Court 
has expressly forbidden us to draw. 
         Thus,  there  is  some  tension  between  two  controlling 
principles in Vaden: the first emphasizing § 4’s text in concluding 
that  a  court  has  federal‐question  jurisdiction  over  § 4  petitions 
based  on  the  underlying  substantive  dispute,  see  556  U.S.  at  62, 
and  the  second  emphasizing  that  the  provisions  of  the  Act  do 
not affect a federal court’s jurisdiction, see id. at 59, 66 (“[Section] 
4  of  the  FAA  does  not  enlarge  federal‐court  jurisdiction  . . .  .” 
(emphasis  added)).16  If  we  apply  the  first  principle  to  conclude 

those rules to one dispute, instead of another. We think this argument 
is  a  distinction  without  a  difference.  While  the  standards  for  pleading 
jurisdiction  may  remain  the  same,  construing  § 4—but  not  § 10—to 
reach  the  substantive  “dispute”  for  purposes  of  ascertaining  § 1331 
jurisdiction  is  functionally  identical  to  extending  § 1331’s  reach  over 
the  class  of  disputes  over  which  it  has  cognizance.  A  court’s 
“jurisdiction”—also  called  its  competence—is  its  “power  to  decide  a 
case or issue a decree.” Jurisdiction, BLACK’S LAW DICTIONARY (10th ed. 
2014);  see  also  Rhode  Island  v.  Massachusetts,  37  U.S.  (12  Pet.)  657,  714 
(1838)  (“Jurisdiction  is  the  power  to  hear  and  determine  the  subject 
matter  in  controversy  between  parties  to  a  suit;  to  adjudicate  or 
exercise  any  judicial  power  over  them.”).  Thus,  a  statute  that 
permits—even  requires—a  court  to  hear  more  cases  through  one 
jurisdictional  inquiry  than  through  another  is  the  epitome  of  an 
expansion of that court’s jurisdiction. 
   See  also  Vaden,  556  U.S.  at  79  (Roberts,  C.J.,  concurring  in  part  and 
16

dissenting  in  part)  (“To  the extent § 4  brings  some  issues  into  federal 




                                         24 
that  the  absence  of  the  “save  for”  clause  in  § 10  requires  us  to 
maintain  the  rule  of  Greenberg,  we  have,  in  essence,  converted 
§ 4’s  “save  for”  clause  into  an  expansion  of  jurisdiction—which 
violates  the  second  principle.  The  only  way  to  avoid  this 
contradictory result is to reject the premise that produced it—i.e., 
to  conclude  that  the  “ordinary”  jurisdictional  inquiry  under 
§ 1331  looks  to  the  underlying  substantive  dispute  with  respect 
to all remedies under the Act, not just § 4.17 
         This  tension  is  further  resolved  when  we  examine  the 
nature  and  function  of  the  “save  for”  clause  in  § 4  and  the 
language  of  the  Act’s  other  remedies.  To  some  degree,  each  of 
the  Act’s  sections  contains  some  language  identifying  which 
courts  are  authorized  to  issue  which  remedies.  The  most 
consistent statutory interpretation is to read the “save for” clause 
as  defining  the  availability  of  the  remedy,  rather  than  a  court’s 
jurisdiction.  Because  Congress  intended  to  ensure  the  broadest 
availability possible for compulsion of arbitration, § 4 authorizes 
it  in  the  context  of  every  dispute  over  which  Title  28  confers 
jurisdiction. The lack of the “save for” clause and the presence of 
other text narrowing the availability of the remedies in the Act’s 

court  in  a  particular  case  that  may  not  be  brought  in  through  other 
procedural mechanisms, it does so by enlarging the range of remedies 
available  in  the  federal  courts,  not  extending  their  jurisdiction.” 
(alterations  and  internal  quotation  marks  omitted));  Hall  St.  Assocs., 
552  U.S.  at  581  (“As  for  jurisdiction  over  controversies  touching 
arbitration, the Act does nothing . . . .” (emphasis added)). 
  This is effectively an argument reductio ad  absurdum, demonstrating 
17

that  the  result  of  rejecting  the  look‐through  approach  is  incompatible 
with a controlling Supreme Court rule. See, e.g., Corley v. United States, 
556  U.S.  303,  316–17  (2009)  (articulating  an  example  of  such  an 
argument);  see  generally  Reductio  ad  absurdum,  BLACK’S  LAW 
DICTIONARY (10th ed. 2014). 




                                      25 
other sections similarly authorize particular remedies to issue in 
particular  courts  to  serve  important  congressional  interests. 
Specifically,  the  Act’s  other  sections  largely  ground  their 
authorizing  language  by  reference  to  geography,  not  the 
jurisdiction of the issuing court. 
        For  example,  the  remedy  permitting  a  federal  court  to 
compel  the  attendance  of  witnesses  limits  its  authorization  to 
“the  United  States  district  court  for  the  district  in  which  such 
arbitrators,  or  a  majority  of  them,  are  sitting.”  9  U.S.C.  § 7.18 
Section 9  uses  the  same  geographical  hook,  only  linked  to  the 
district “within which such award was made” and also expressly 
establishes  personal  jurisdiction  over  the  parties;  §§ 10–11  are 
similarly  geographically  connected  to  the  location  of  the 
arbitration.  The  identification of district  courts by geography in 
§§ 7  and  9–11  performs  functions  more  analogous  to  venue  or 
personal  jurisdiction  than  to  subject  matter  jurisdiction.19  These 
sections  signal  nothing  about  jurisdiction,  suggesting—
consistent  with  Vaden—that  they  do  not  affect  the  ordinary 
jurisdictional  inquiry,  which  is  focused  on  the  underlying 
dispute.  There  is  thus  no  reason  to  construe  the  “save  for” 

   This  geographical  limitation  would  have  made  particular  sense  at 
18

the  time  of  the  Act’s  passing.  Prior  to  the  2013  amendments  to  the 
Federal  Rules  of  Civil  Procedure,  a  federal  district  court’s  subpoena 
power was generally limited to within the district or within 100 miles 
of the place of compliance. See Fed. R. Civ. P. 45(b)(2) (2007) (amended 
2013). 
   One  remedial  provision  contains  no  identifiers  as  to  a  particular 
19

court’s  jurisdiction  and  simply  refers  to  “the  court.”  9  U.S.C.  § 5. 
However, in context, this omission also makes sense: § 5 operates as a 
kind  of  “add‐on”  remedy  to  a  § 4  petition  to  compel  arbitration  and 
merely provides default rules for appointing an arbitrator in the event 
an arbitration agreement is silent. 




                                     26 
clause—or  its  absence  from  the  other  remedies—as  governing 
the  predicate  question  of  whether  a  federal  court  possesses 
jurisdiction over the dispute at all.20 Construing the language of 
these  sections  as  authorizing  the  availability  of  the  remedies, 
rather than controlling jurisdiction over the dispute, is therefore 
a  more  consistent  interpretation  of  the  statute  as  a  whole,  see 
King, 502 U.S. at 221 (“[A] statute is to be read as a whole, since 
the  meaning  of  statutory  language,  plain  or  not,  depends  on 
context.”  (citation  omitted))—not  to  mention  being  in  full 
accordance with the Supreme Court’s characterization of the Act 
as having a “nonjurisdictional cast,” Vaden, 556 U.S. at 59; see also 
Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 
n.32 (1983). 
       It  is  worth  pausing  briefly  to  consider  the  purposes  for 
which  Congress  passed  the  Act.  The  Supreme  Court  has 
repeatedly  stated  that  the  Act,  particularly  § 2,  “is  a 
congressional  declaration  of  a  liberal  federal  policy  favoring 
arbitration  agreements”  whose  effect  “is  to  create  a  body  of 
federal  substantive  law  of  arbitrability,  applicable  to  any 
arbitration agreement within the coverage of the Act.” Moses H. 
Cone Mem. Hosp., 460 U.S. at 24. The first two sections of the Act 
make  clear  its  intent  to  reach  maritime  contracts  “which,  if  the 
subject  of  controversy,  would  be  embraced  within  admiralty 
jurisdiction” and contracts “evidencing a transaction involving” 
interstate or foreign commerce, with limited exceptions. 9 U.S.C. 

20 That is not to say § 4’s “save for” clause had no role at all in Vaden’s 
jurisdictional  analysis.  If  anything,  it  indicated  that  Congress 
understood  and  intended  for  § 1331  jurisdiction  to  be  considered  on 
the basis of the underlying dispute. But there is also no indication that 
Congress  intended  something  else  to  govern  jurisdiction  in  petitions 
under  the  rest  of  the  Act,  and—to  the  contrary—Supreme  Court 
precedent precludes us from so holding. 




                                    27 
§§ 1–2.  Congress’s  ability  to  legislate  substantive  rules  in  these 
areas  derives  from  “‘the  incontestable  federal  foundations  of 
control over interstate commerce and over admiralty.’” Southland 
Corp. v. Keating, 465 U.S. 1, 11 (1984) (quoting Prima Paint Corp. v. 
Flood  &  Conklin  Mfg.  Co.,  388  U.S.  395,  405  (1967)).  Of  course,  if 
Congress cared only about enforcing arbitration or its results, it 
could  have  ended  the  Act  after  § 9.  Instead,  it  also  provided 
remedies  of  vacatur  and  modification  in  §§ 10  and  11,  albeit  on 
exclusive  and  narrow  grounds  sounding  in  basic  fairness  and 
due process—a fact which, the Supreme Court has said, suggests 
Congress  intended  to  “substantiat[e]  a  national  policy  favoring 
arbitration  with  just  the  limited  review  needed  to  maintain 
arbitration’s essential virtue of resolving disputes straightaway.” 
Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 588 (2008). 
        A  construction  of  the  Act’s  provisions  as  lacking 
jurisdictional  impact  is  not  only  consistent  with  but  also  well 
suited to these congressional purposes. Under this approach, if a 
federal  court  would  possess  federal‐question  jurisdiction  over 
the dispute when pleaded in a complaint, the federal courts are 
also able to enforce Congress’s narrow and defined remedies in 
the  same  controversy.  The  Act  thus  favors  arbitration  by 
constraining  the  role  of  the  federal  courts  where  arbitration 
agreements  exist,  without  displacing  their  ability  to  enforce  the 
remedies  Congress  created  in  disputes  in  which  they  would 
otherwise  be  the  determinative  forum.  See  Moses  H.  Cone,  460 
U.S.  at  25  n.32  (“[A]lthough  enforcement  of  the  Act  is  left  in 
large  part  to  the  state  courts,  it  nevertheless  represents  federal 
policy  to  be  vindicated  by  the  federal  courts  where  otherwise 
appropriate.”). The authorizing language of the Act with respect 
to  particular  remedies  maps  onto  congressional  interests  well: 
the  remedy  of  compulsion  may  be  obtained  in  “any  United 
States  district  court”  possessing  subject  matter  jurisdiction,  § 4, 




                                     28 
but  where  the  federal  courts  must  engage  with  an  ongoing  or 
concluded arbitration, a geographical nexus is required, see §§ 7, 
9–11. 
       Finally, we note that applying a look‐through approach to 
the  entire  Act  also  prevents  absurd  and  illogical  discrepancies, 
the final animating principle we identified in Vaden. As detailed 
above,  absurd  or  bizarre  inconsistencies  in  jurisdiction  among 
the  Act’s  provisions  were  a  central  concern  in  both  our  prior 
decisions. See Greenberg, 220 F.3d at 26; Westmoreland, 100 F.3d at 
268;  see  also  Valenzuela  Bock,  696  F.  Supp.  at  963.  Vaden’s 
discussion of the practical consequences confirms that our desire 
to achieve consistent results was not misplaced, even if the Court 
disagreed with our interpretation of § 4. See Vaden, 556 U.S. at 65. 
The  Vaden  Court  identified  a  principal  “curious  practical 
consequence[]”: that a face‐of‐the‐petition “approach would not 
accommodate  a  § 4  petitioner  who  could  file  a  federal‐question 
suit in (or remove such a suit to) federal court, but who has not 
done  so.”  556  U.S.  at  65.  Yet  the  same  kind  of  absurd  result 
would occur here if we reject a look‐through approach for § 10.  
         We  have  just  recently  held  that  § 3’s  mandatory  “shall” 
language requires a federal court  to stay, rather than  dismiss, a 
case  if  it  is  referred  to  arbitration  and  a  stay  is  requested  by  a 
party. See Katz v. Cellco P’ship, 794 F.3d 341, 347 (2d Cir. 2015). If 
such a case were stayed, it could provide, as Vaden describes, an 
independent  jurisdictional  basis  sufficient  to  permit  the  federal 
court to entertain, for example, petitions under §§ 7 and 9–11. See 
556  U.S.  at  65.  But  absent  a  look‐through  approach,  no 
jurisdiction  would  exist  over  these  petitions  if  filed  as 
freestanding  petitions  in  the  same  court,  involving  the  same 
parties,  and  concerning  the  same  underlying  controversy.  This 
result  is  the  same  “‘totally  artificial  distinction’”  on  the  basis  of 




                                      29 
pending  federal  action  that  Vaden  rejected.  Id.  (quoting  1 
MACNEIL § 9.2.3.3, p. 9:21).21  
        Likewise, there is a certain absurdity to an interpretation 
that permits parties to file motions to compel arbitration in any 
case where the underlying dispute raises a federal question but 
precludes them from seeking the same federal court’s aid under 
the Act’s other remedial provisions related to the same dispute. 
Our  sister  circuit  has  posited  an  argument  why  there  may  be  a 
disparity  between  congressional  interests  in  § 4  and  in  § 10—
specifically,  that  “[t]he  central  federal  interest  was  enforcement 
of  agreements  to  arbitrate,  not  review  of  arbitration  decisions” 
and therefore “once the arbitration agreement is enforced, there 
exists no compelling need for the federal courts to be involved.” 
Minor v. Prudential Sec., Inc., 94 F.3d 1103, 1107 (7th Cir. 1996).  
       If  enforcement  were  Congress’s  only  goal,  however,  it 
would  have  had  no  need  to  pass  §§ 10  or  11  at  all.  Merely 
enacting  §§ 2  and  3—declaring  arbitration  agreements 
enforceable and providing for a stay and referral to arbitration of 
disputes  in  federal  court  governed  by  such  an  agreement—
would  suffice  to  ensure  that  federal  courts  did  not  sidestep 
arbitration  agreements.  See  Hall  St.  Assocs.,  552  U.S.  at  581–82; 
Southland,  465  U.S.  at  13–14.  The  fact  that  Congress  decided  to 
enact  substantive  rules  governing  vacatur  and  modification 

   Like  we  do  here,  the  United  States  District  Court  for  the  Eastern 
21

District  of  Virginia  expressly  noted  this  discrepancy  and  identified  it 
as  the  same  artificial  distinction  rejected  in  Vaden.  See  Crews,  848  F. 
Supp. 2d at 600. Nonetheless, the district court concluded that such a 
result  was  “necessitated  by  the  fact  that  § 10  does  not  have  § 4’s 
unique jurisdictional hook.” Id. But, as we noted supra, characterizing 
§ 4’s  text  as  a  jurisdictional  hook  does  precisely  what  the  other 
principle  of  Vaden  prohibits:  it  treats  § 4  as  “enlarg[ing]  federal‐
question jurisdiction,” 556 U.S. at 66. 




                                       30 
makes  as  clear  as  one  can  imagine  that  Congress  intended  a 
substantive—albeit  limited—review  of  certain  arbitration 
awards.  See  Hall  St.  Assocs.,  552  U.S.  at  588.  Considering  that 
Congress  did  authorize  freestanding  petitions  to  compel 
arbitration,  compel  witness  attendance,  and  confirm,  vacate,  or 
modify awards, neither Minor nor the parties give us any reason 
why  Congress  would  create  a  set  of  remedies  yet  make  some 
more  enforceable  than  others.  See  Moses  H.  Cone,  460  U.S.  at  25 
n.32  (explaining  that  the  Act  as  a  whole  “represents  federal 
policy  to  be  vindicated  by  the  federal  courts  where  otherwise 
appropriate”). 
        The  bizarre  jurisdictional  tangle  resulting  from  a  look‐
through  approach  to  § 4  and  a  face‐of‐the‐petition  approach  to 
the  other  remedies  will  produce  the  exact  opposite  of  the  Act’s 
goals.  Intelligent  practitioners  who  wish  to  preserve  access  to 
federal  courts  for  later  disputes  over  arbitrators,  subpoenas,  or 
final  awards  will  attempt  to  “lock  in”  jurisdiction  by  filing  a 
federal  suit  first,  followed  by  motions  to  compel  and  a  stay  of 
proceedings.  In  other  words,  it  will  increase  the  number  of 
parties “seeking federal adjudication of the very questions [they] 
want[]  to  arbitrate  rather  than  litigate”—again,  the  same 
perverse incentive and procedural incongruity identified by the 
Vaden  Court.  556  U.S.  at  65.  Construing  the  Act  in  a  way  that 
encourages  the  protective  filing  of  federal  suits  would  be  the 
height of absurdity in light of Congress’s desire to cabin federal 
involvement  in  disputes  subject  to  arbitration—before,  during, 
and  after  the  proceeding.  See  Hall  St.  Assocs.,  552  U.S.  at  588; 
Moses H. Cone, 460 U.S. at 25 n.32. 
       Finally,  we  note  that,  in  a  twist  of  irony,  a  post‐Vaden 
conclusion that § 10 requires a federal question on the face of the 
petition  seems  oddly  to  mimic  the  kind  of  “ouster”  that 
concerned the Westmoreland and Greenberg panels and, to a lesser 




                                    31 
degree,  the  Vaden  Court.  In  other  words,  if  the  substantive 
dispute  between  the  parties  is  otherwise  cognizable  before  a 
federal  district  court,  the  limitation  to  the  face  of  the  petition 
seems to restrict the federal courts not on the basis of principles 
like  res  judicata  or  enforceability  of  arbitration  agreements—
which  are  rules  of  decision—but  on  the  basis  of  a  lack  of 
jurisdiction.  Thus,  federal  courts  have  been  “ousted”  of 
jurisdiction  over  a  substantive  dispute  between  the  parties  that 
they  would  otherwise  be  empowered  under  § 1331  to  hear, 
merely  because  of  the  presence  of  an  arbitration  agreement.  By 
contrast,  if  we  conclude  that  federal‐question  jurisdiction  arises 
from the underlying dispute, the arbitration agreement limits the 
remedies  a  federal  court  may  employ  but  does  not  affect  the 
court’s  jurisdiction.  This  result  seems  to  us  the  more  internally 
consistent  approach,  given  the  current  state  of  Supreme  Court 
precedent. 
       Returning  to  where  we  began,  we  have  confronted  the 
difficult  task  of  reconciling  the  guiding  principles  that  the 
Supreme  Court  has  handed  down—principles  which  are 
admittedly in some tension. To read Vaden’s text‐driven analysis 
as a jurisdictional inquiry would, on the surface, lead us to reject 
the look‐through approach. But that result would require us, as a 
matter  of  internal  consistency,  to  conclude  that  § 4  did  exactly 
what  the  Supreme  Court  says  it  does  not  do:  enlarge  a  federal 
court’s  jurisdiction.  Further,  it  would  produce  anomalous 
discrepancies in the administration of the Act that both we and 
the  Supreme  Court  have  consistently  rejected  as  impermissible 
results.  We  think  the  only  way  to  reconcile  this  tension  is  to 
adopt the following principles: 
     First, the existence of federal‐question jurisdiction over an 
FAA petition turns on whether the district court would possess 




                                    32 
jurisdiction over the underlying  dispute under the standards of 
§ 1331;  
        Second,  the  “save  for”  clause  in  § 4  evinces  congressional 
authorization for the remedy of compulsion of arbitration in any 
district court with jurisdiction; and  
       Third,  the  Act’s  other  sections  similarly  authorize 
particular  courts  with  jurisdiction  to  issue  particular  remedies 
but do not affect the jurisdictional inquiry. 
        Having  conducted  this  analysis,  we  must  now  conclude 
that  Vaden,  as  an  intervening  Supreme  Court  decision,  has 
rendered Greenberg’s result fundamentally inconsistent with the 
Act’s  statutory  context  and  judicial  interpretations.  We  are 
therefore obliged to overrule it and adopt the rule that a federal 
district court faced with a § 10 petition may “look through” the 
petition  to  the  underlying  dispute,  applying  to  it  the  ordinary 
rules  of  federal‐question  jurisdiction and the principles laid out 
by  the  majority  in  Vaden.  Because  the  District  Court  concluded 
below  that  a  look‐through  approach  was  foreclosed  by 
Greenberg,  it  did  not  conduct  an  analysis  of  the  underlying 
dispute.  We  think  the  proper  disposition  is  therefore  to  vacate 
the order and the judgment and remand for consideration of that 
question  in  the  first  instance.  See  Schonfeld  v.  Hilliard,  218  F.3d 
164, 184 (2d Cir. 2000). 

                             CONCLUSION 
       In  summary,  we  reject  Doscher’s  argument  that  his  § 10 
petition  alleges, on its face, a manifest disregard of federal law, 
because  the  petition  does  not  necessarily  present  a  substantial 
question  of  any  violation  of  a  federal  duty  or  obligation.  Thus, 
squarely  faced  with  the  question  of  Greenberg’s  continuing 
validity,  we  conclude  that  Vaden  not  only  cast  doubt  on  our 
precedent  but  rendered  its  holding  fundamentally  inconsistent 




                                     33 
with  the  Supreme  Court’s  analysis  of  jurisdictional  inquiries 
under the Act. Accordingly, we overrule Greenberg and conclude 
that  federal  courts  may  “look  through”  § 10  petitions,  applying 
the  ordinary  principles  of  federal‐question  jurisdiction  to  the 
underlying  dispute  as  defined  by  Vaden.  The  order  and  the 
judgment  of  the  District  Court  are  VACATED,  and  the  case  is 
REMANDED  for  further  proceedings  consistent  with  this 
opinion. 




                                  34